AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                                 UNITED STATES DISTRICT COURT
                                                                    Southern District of Indiana

                 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Revocation of Probation or Supervised Release)
                                                 v.
                                                                                          Case Number: 3:15CR00030-001
                                                                                          USM Number: 12806-028

                                 ERIC K. SHORT                                            Steven L. Bohleber
                                                                                          Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to the below violation(s).
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                     Nature of Violation                                                    Violation Ended
 1                                                    Drug use                                                               October 12, 2018
 2                                                    Failure to comply with treatment                                       October 22, 2018
 3                                                    Failure to report for drug screen                                      October 19, 2018
 4                                                    Drug use                                                               November 15, 2018
 5                                                    Drug use                                                               December 3, 2018

        The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ Violation number(s) is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.


                                                                                           February 04, 2019
                                                                                           Date of Imposition of Sentence:
                  A CERTIFIED TRUE COPY
                  Laura A. Briggs, Clerk
                  U.S. District Court
                  Southern District of Indiana                                             Hon. Richard L. Young, Judge
                                                                                           United States District Court
                  By
                                        Deputy Clerk                                       Southern District of Indiana

                                                                                             2/20/2019
                                                                                           Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 6
DEFENDANT: Eric K. Short
CASE NUMBER: 3:15CR00030-001
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 24 months.

☒The Court makes the following recommendations to the Bureau of Prisons: The Defendant should further be evaluated
      for the U.S. Bureau of Prison’s drug treatment program.

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                                       Judgment Page 3 of 6
DEFENDANT: Eric K. Short
CASE NUMBER: 3:15CR00030-001

                                                           SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.

                                                        MANDATORY CONDITIONS
     1.   You must not commit another federal, state, or local crime.
     2.   You must not unlawfully possess a controlled substance.
     3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two periodic least two periodic drug tests thereafter, as determined by the court.
                    ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
                    future substance abuse. (check if applicable)
     4.   ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
          of restitution. (check if applicable)
     5.   ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
     6.   ☒ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
     7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

       If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

          The defendant must comply with the conditions listed below.

                                                     CONDITIONS OF SUPERVISION

     1. You shall report to the probation office in the judicial district to which you are released within 72 hours of release
        from the custody of the Bureau of Prisons.

     2. You shall report to the probation officer in a manner and frequency directed by the court or probation officer.

     3. You shall permit a probation officer to visit you at a reasonable time at home or another place where the officer
        may legitimately enter by right or consent, and shall permit confiscation of any contraband observed in plain view
        of the probation officer.

     4. You shall not knowingly leave the judicial district without the permission of the court or probation officer.

     5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th Amendment privilege.

     6. You shall not meet, communicate, or otherwise interact with a person you know to be engaged, or planning to be
        engaged, in criminal activity. You shall report any contact with persons you know to be convicted felons to your
        probation officer within 72 hours of the contact.

     7. You shall reside at a location approved by the probation officer and shall notify the probation officer at least 72
        hours prior to any planned change in place or circumstances of residence or employment (including, but not
        limited to, changes in who lives there, job positions, job responsibilities). When prior notification is not possible,
        you shall notify the probation officer within 72 hours of the change.

     8. You shall not own, possess, or have access to a firearm, ammunition, destructive device or dangerous weapon.

     9. You shall notify the probation officer within 72 hours of being arrested, charged, or questioned by a law
        enforcement officer.
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                              Judgment Page 4 of 6
DEFENDANT: Eric K. Short
CASE NUMBER: 3:15CR00030-001

     10. You shall maintain lawful full time employment, unless excused by the probation officer for schooling, vocational
         training, or other reasons that prevent lawful employment.

     11. You shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
         without the permission of the court.

     12. As directed by the probation officer, you shall notify third parties who may be impacted by the nature of the
         conduct underlying your current or prior offense(s) of conviction and/or shall permit the probation officer to make
         such notifications and/or confirm your compliance with this requirement.

     13. You shall make a good faith effort to follow instructions of the probation officer necessary to ensure compliance
         with the conditions of supervision.

     14. You shall participate in a substance abuse or alcohol treatment program approved by the probation officer and
         abide by the rules and regulations of that program. The probation officer shall supervise your participation in the
         program (provider, location, modality, duration, intensity, etc.). The court authorizes the release of the
         presentence report and available evaluations to the treatment provider, as approved by the probation officer.

     15. You shall not use or possess any controlled substances prohibited by applicable state or federal law, unless
         authorized to do so by a valid prescription from a licensed medical practitioner. You shall follow the prescription
         instructions regarding frequency and dosage.

     16. You shall submit to substance abuse testing to determine if you have used a prohibited substance or to determine
         compliance with substance abuse treatment. Testing may include no more than 8 drug tests per month. You shall
         not attempt to obstruct or tamper with the testing methods.

     17. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive substances
         (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that impair a person’s physical or mental functioning,
         whether or not intended for human consumption.

     18. You shall provide the probation officer access to any requested financial information and shall authorize the
         release of that information to the U.S. Attorney’s Office for use in connection with the collection of any
         outstanding fines and/or restitution.

     19. You shall not incur new credit charges, or open additional lines of credit without the approval of the probation
         officer.

     20. You shall not have unsupervised meetings, activities, or visits, or intentional communications with any minor
         unless they have been disclosed to the probation officer and approved by the court. You shall not have supervised
         meetings, activities, visits, or intentional communications with any minor unless they have been approved by the
         probation officer. Before you may request approval for such meetings, activities, visits, or intentional
         communications (unsupervised or supervised), you must notify the person(s) having custody of any such minor(s)
         about the conviction in this case and the fact that you are under supervision.

     21. You shall not be employed in any position or participate as a volunteer in any activity that involves unsupervised
         meetings, intentional communications, activities, or visits with minors except as disclosed to the probation officer
         and approved by the court.

     22. You shall not participate in unsupervised meetings, intentional communications, activities, or visits with persons
         you know to be a registered sex offender or to have been convicted of a felony sex offense involving an adult or
         minor, including any child pornography offense, except as disclosed to the probation officer and approved by the
         court. This condition is not intended to prevent you from participating in treatment programs or religious services
         with felons in such programs/services so long as the activity has been disclosed as described above.
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                              Judgment Page 5 of 6
DEFENDANT: Eric K. Short
CASE NUMBER: 3:15CR00030-001

     23. You shall not enter or remain at a place for the primary purpose of observing or contacting children under the age
         of 18.

     24. You shall submit to the search by the probation officer of your person, vehicle, office/business, residence, and
         property, including any computer systems and hardware or software systems, electronic devices, telephones, and
         Internet-enabled devices, including the data contained in any such items, whenever the probation officer has a
         reasonable suspicion that a violation of a condition of supervision or other unlawful conduct may have occurred
         or be underway involving you and that the area(s) to be searched may contain evidence of such violation or
         conduct. Other law enforcement may assist as necessary. You shall submit to the seizure of contraband found by
         the probation officer. You shall warn other occupants these locations may be subject to searches.

     25. You shall not possess any child pornography or visual depictions of child erotica or nude minors. Any such
         material found in your possession shall be considered contraband and will be confiscated by the probation officer.

     26. You shall participate in a program of treatment for sexual disorders, including periodic polygraph examinations,
         as directed by the probation officer. The treatment provider should determine the type and timing of such
         polygraph examinations. The court authorizes the release of the presentence report and available psychological
         evaluations to the treatment provider, as approved by the probation officer.

     27. You shall consent, at the direction of the probation officer, to having installed on your computer(s), telephone(s),
         electronic devices, and any hardware or software, systems to monitor your use of these items. Monitoring will
         occur on a random and/or regular basis. You will warn other occupants or users of the existence of the
         monitoring hardware or software. To promote the effectiveness of this monitoring, you shall disclose in advance
         all cellular phones, electronic devices, computers, and any hardware or software to the probation officer and may
         not access or use any undisclosed equipment.

I understand that I and/or the probation officer may petition the Court to modify these conditions, and the final decision to
modify these terms lies with the Court. If I believe these conditions are being enforced unreasonably, I may petition the
Court for relief or clarification; however, I must comply with the directions of my probation officer unless or until the Court
directs otherwise. Upon a finding of a violation of probation or supervised release, I understand that the court may (1)
revoke supervision, (2) extend the term of supervision, and/or (3) modify the condition of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



 (Signed)
                            Defendant                                                            Date


                            U.S. Probation Officer/Designated Witness                            Date
